Citation Nr: 0530678	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  90-44 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for chronic urethritis.

2.  Entitlement to service connection for residuals of a 
kidney stone.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975. 

The RO, in a February 1976 rating decision, denied service 
connection for chronic urethritis and kidney stones, and that 
decision became final.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1989 
rating decision of the Honolulu Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's service connection claims for chronic 
urethritis and kidney stones.  

In March 1991, the Board remanded the case for procedural 
development.  In January 1994, the Board reopened the 
veteran's service connection claims for pertinent 
disabilities based on receipt of new and material evidence.  
In November 1994, the Board remanded the case for further 
development.  

In July 2002, a development memorandum was prepared, and in 
October 2003, the Board remanded the case for further 
development.  The case is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Medical evidence fails to show a current diagnosis of 
chronic urethritis.

3.  Medical evidence fails to show that the veteran currently 
has a kidney stone or a residual disability related to a 
reported kidney stone in service.  


CONCLUSIONS OF LAW

1.  Chronic urethritis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Chronic residuals of a kidney stone were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA,(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2002 and March 2004.  Since these letters 
essentially provided notice of elements (1), (2), (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC) and the 
supplemental statements of the case (SSOC's), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in a December 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2002 letter contains a request that the 
veteran inform the VA of any additional evidence that he 
wants the VA to try to obtain.  The veteran has not alleged 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although notice was provided to the veteran 
after the first adjudication of the claim, the appellant has 
not been prejudiced thereby.  The content of such notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains medical evidence from the VA 
medical center in Honolulu, the Social Security 
Administration, Tripler Army Medical Center, as well as 
private evidence from Dr. Chinn, Hawaii State Hospital, Dr. 
Lee, and St. Francis Hospital.  The veteran was afforded VA 
examinations in April 1994, May 1998, and June 2000, however 
he failed to report.  He did undergo examinations for VA 
purposes in April 1992 and July 2004 (and a September 2004 
addendum was provided).  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

During service, in July 1974, the veteran complained of a 
urethral discharge and intermittent dysuria.  Following an 
examination, he was treated for non-specific urethritis.  In 
September 1974, he had further complaints of dysuria.  In 
February 1975, the veteran underwent an intravenous pyelogram 
(IVP) with nephrotomogram after complaints of blood in the 
urine and bilateral scrotal pain.  IVP showed no evidence of 
stones.  Tomography suggested left splenic impression.  The 
roentgenologist indicated that given the veteran's history of 
"red glob of material in the urine," there is a possibility 
of papillary necrosis, stone, etc., but no definite area was 
demonstrated.  Final diagnosis was urethritis, organism not 
specified.  In March 1975, he was admitted for a 
cystopanendoscopy; final diagnosis was prostatic urethritis.  

According to an April 1977 medical statement by Dr. Lee, a 
radiologist, the veteran underwent an excretory urogram.  The 
results were normal, as there were no abnormal calcifications 
in the kidneys and ureters. 

In July 1985, the veteran presented to the emergency room 
after passing a large blood clot.  The veteran reported 
hesitancy and dysuria.  Provisional diagnosis was hematuria. 

VA treatment records dated in 1990 show an impression of 
chronic renal insufficiency documented since 1989.  

A March 1990 ultrasound of the veteran's kidneys showed 
irregularities, suggestive of chronic tubular interstitial 
(TI ) disease.  An additional renal ultrasound conducted in 
September 1991 showed no stones or masses.  

In April 1992, the veteran underwent a VA examination.  
Assessment was renal insufficiency, probably related to 
lithium toxicity, and hematuria, possibly secondary to kidney 
stone by history while on active duty.  However, according to 
a May 1992 memorandum from the VA Chief of Staff, the April 
1992 VA examination was deemed insufficient for rating 
purposes, since there was no objective evidence to support 
the assessment of renal insufficiency. 

According to a September 1992 treatment record from the 
Nephrology Clinic at Tripler, the veteran's chronic TI 
disease was not likely secondary to lithium. 

In October 1996, the veteran underwent a urologic 
consultation by Dr. Chinn, who noted that the etiology of the 
veteran's gross hematuria and renal insufficiency had not 
been explained.

In July 2004, the veteran presented for a VA examination.  
The examiner found no evidence to support a diagnosis of 
chronic urethritis.  The examiner observed that the veteran 
had a stable glomerular filtration rate and there was no 
evidence of active urinary sediment based on the urinalysis.  
The examiner stated that the veteran clearly had a history of 
kidney stones and felt that it was unlikely that the 
veteran's in-service episode of a kidney stone led to his 
renal insufficiency.  With regard to the veteran's recurrent 
hematuria, the examiner consulted with the veteran's 
urologist, Dr. Carlile.  After such consultation, the July 
2004 provided a September 2004 addendum, in which he 
indicated that the veteran's recurrent gross hematuria was 
likely due to IgA nephropathy (a glomerular cause).  


Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


a.  Service connection claim for chronic urethritis 

The veteran asserts that he is entitled to service connection 
for chronic urethritis.  
Despite the in-service episodes of urethritis, the objective 
evidence of record fails to show that the veteran currently 
has urethritis.  A July 2004 examiner found no evidence to 
support a diagnosis of chronic urethritis because the veteran 
did not have dysuria.  Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer, supra.

Further, the Board finds that the veteran's urethritis 
diagnoses in service were acute and transitory, resolving 
without residuals because subsequent service medical records, 
to include a June 1975 separation examination report, were 
negative for urethritis.  

Since there is no evidence showing that the veteran currently 
has chronic urethritis, his service connection claim must be 
denied.  


b.  Service connection claim for residuals of a kidney stone

The veteran also asserts that he is entitled to service 
connection for residuals of a kidney stone.  As discussed 
above, the veteran reportedly (not documented by renal 
ultrasound) passed a kidney stone in 1975 during active 
service.  However, there is no evidence showing that he 
currently has a kidney stone and no evidence showing that he 
has a residual disability stemming from the in-service kidney 
stone.  Renal ultrasound dated in September 1991 showed no 
stones or masses, and VA examination report dated in July 
2004 showed no diagnosis of a kidney stone; the urinalysis 
showed no active urinary sediment. 

Medical evidence does, however, show a long-standing history 
of intermittent hematuria (blood in the urine) since service.  
Nonetheless, there is no link between a disability manifested 
by hematuria and service.  In fact, the July 2004 examiner 
and the veteran's urologist agreed that the veteran's 
hematuria is likely glomerular in origin (IgA nephropathy).  
Thus, the competent evidence fails to demonstrate that the 
veteran's glomerular disease manifested by hematuria is 
related to service.  

The evidence also shows a diagnosis of chronic renal 
insufficiency dating back to 1989.  However, there is no link 
between the veteran's renal insufficiency and service.  The 
July 2004 VA examiner opined that it is unlikely that the in-
service episode of a kidney stone has led to renal 
insufficiency.  Rather, the evidence reflects that other 
factors might have played a role in the veteran' renal 
impairment, such as the veteran's lithium treatment, his 
history of multi-substance abuse, hypertension, and/or 
bladder outlet obstruction.  

In sum, absent a current diagnosis of a kidney stone or 
residuals thereof related to service, the veteran's service 
connection claim must be denied.  See Brammer, supra.

Although the veteran believes that he currently has chronic 
urethritis and a kidney stone (or residuals thereof) that 
have been related to service, his opinions as to medical 
matters are without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The preponderance of the evidence is against the veteran's 
service connection claims for chronic urethritis and 
residuals of a kidney stone, and the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Entitlement to service connection for chronic urethritis is 
denied.

Entitlement to service connection for residuals of a kidney 
stone is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


